Fourth Court of Appeals
                               San Antonio, Texas
                                      May 7, 2014

                                  Nos. 04-14-00136-CR
                                      04-14-00137-CR
                                       04-14-00138-CR
                                       04-14-00139-CR

                               Billy Edward GONZALEZ,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                 From the 381st Judicial District Court, Starr County, Texas
             Trial Court Nos. 12-CR-611, 12-CR-615, 12-CR-613 & 12-CR-609
                         Honorable Jose Luis Garza, Judge Presiding

                                        ORDER

    In accordance with the court’s opinion of this date, the appeals are DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on May 7, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.

                                            _____________________________
                                            Keith E. Hottle, Clerk